Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 2-3 of the claim “drive element which disposed in a housing” is believed to be in error for -drive element which is disposed in a housing-.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the upper rolling bearing having a spring element between the axial abutment surface of the outer ring and the axial counter surface and the lower rolling bearing having the axial abutment surface of the out ring in direct contact with the axial abutment counter surface of the housing. As discussed in paragraph 49 of the published application, the applicant teaches “The outer rings 7.2, 8.2 of the rolling bearings 7, 8 are axially mounted via an axial abutment surface 7.4, 8.4 on the outer ring 7.2, 8.2, which, in the case of the upper rolling bearing 7, is directly, and in the case of the lower rolling bearing 8 indirectly, in contact with an axial  countersurface 9.1, 10.1 in the head cover 9 or in the housing 10 with the interposition of a wave spring 11.” It is noted that the applicant has claimed the limitation in an alternative so support for all the alternatives must be provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims “wherein the rolling bearings are axially preloaded with respect to the housing by at least one spring element that has axial contact surfaces that there is either (i) direct contact between the axial abutment surface of at least one outer ring and a corresponding axial countersurface of the housing”. It is unclear how the bearings are axially preloaded with a spring element, but the roller bearing is in direct contact with the housing.
Further with respect to the claimed coefficient of frictions it is unclear if the applicant is trying to claim only one of the bearings and axial surfaces having the claimed coefficient of frictions or just one. For examination purposes, the limitations is being interpreted as only one of the bearings having the claimed coefficient of frictions since the applicant uses the term “or”. 
With respect to claims 9 and 11, it is noted that an upper limit is not claimed, therefore, the claimed ranges are unclear since any value above the claimed value is encompassed by the limitation. It is suggested that applicant include an upper limit or limit the claims to a specific value to clarify what is being claimed. 
With respect to claim 15, it is unclear what the applicant is trying to claim with respect to the limitation “the spring element has a higher coefficient of friction with the axial abutment surface and the another corresponding axial countersurface than the axial abutment surface and the another corresponding axial countersurface would have 
With respect to claim 14 the claims “the other axial surfaces” are unclear.  It is noted that the applicant seems to be claiming the direct contact combination with respect to the limitations of claim 14, therefore, it is unclear what other surfaces are being referenced. For examination purposes, the other surfaces are being interpreted as the other surfaces of the bearing and housing, however, the applicant should amend the claim to clarify.     
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is noted the dependent claims do not claim the limitations in the alternative as presented in the independent claim, therefore, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juillerat et al. (2018/0021105) in view of Hartkorn et al. (2008/0042503).
Juillerat teaches a dental handpiece or angle piece comprising a tool (par. 33 “as well as the elements for clamping and guiding of the tool”), and a rotating drive element 24/25/27, the tool is driven by the rotating drive element which is disposed in a housing 11 and mounted in the housing by rolling bearings that include an upper rolling bearing 21 and a lower rolling bearing 22 with an external toothing 26 disposed therebetween (see fig. 2E, 3), said external toothing configured to be engaged to cause rotation of the tool (par. 33), the rolling bearings each including an outer ring that is connected to an inner ring via rolling elements disposed between said outer ring and side inner ring (see figs. 2c-2e, 3), said outer ring is radially mounted in the housing with radial play and said outer ring has an axial abutment surface (see annaoted fig., par. 32 regarding axial 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hartkorn teaches the at least one side and the another side of the spring element are treated to increase the friction between the axial abutment surface of the at least one outer ring and the one side of the spring and the another corresponding axial countersurface of the housing to another side of the spring element (pars 37-38, see fig. 5, the surface 132 of the outer race and surface 130 of the housing being roughened or both side of the spring element 98 are treated, see fig. 4) and a coefficient of friction for a static friction of the abutment surface and the countersurface to the axial contact (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
With respect to claim 11, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial abutment surface and the axial countersurface have a profiles depth of at least 8.0 pm and/or roughness Rz of at least 4.0 pm.
Hartkorn teaches the axial abutment surface and the axial countersurface can be roughened to provide the increased coefficient of friction (pars. 36-39). It would have been obvious to one having ordinary skill in the art before the effective filling date of the (In re Antonie, 559 F.2d 618, 195 USPQ6 (CCPA 1977)).
With respect to claim 13, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach at least one of the axial abutment surface and the axial countersurface is formed as a part of a coating on a base material.
Hartkorn teaches at least one of the axial abutment surface and the axial countersurface is formed as a part of a coating on a base material (par. 38). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Juillerat with the increased coefficient of friction as taught 
With respect to claim 14, Juillerat teaches the invention as substantially claimed and discussed above including at least one of the rolling bearings comprises the outer ring having an end face that is at least partially configured as the axial abutment surface and is in contact with the corresponding countersurface of the housing, however does not specifically teach wherein both the axial abutment surface on the end face and the corresponding countersurface of the housing are roughened in comparison to the other axial surfaces.
Hartkorn teaches the axial abutment surface on the end face and the corresponding countersurface of the housing are roughened in comparison to the other axial surfaces (see fig. 5, par. 38, 112 rejection above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Juillerat with the increased coefficient of friction as taught by Hartkorn in order to increase the clamping friction torque to prevent rotation of the outer ring. It is noted that the combination teaches the claimed limitations, such that the surfaces of the end face and abutment surface in direct contact as taught by Juillerat are modified with the roughed surfaces taught by Hartkorn. 
With respect to claim 15, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach the spring element has a higher coefficient of friction with the axial abutment surface and the another corresponding axial countersurface than the axial abutment surface and the another corresponding axial countersurface would have with another.   
Hartkorn teaches the spring element has a higher coefficient of friction with the axial abutment surface and the another corresponding axial countersurface than the axial abutment surface and the another corresponding axial countersurface would have with another (see fig. 4, such that only the spring element is treated and the axial surface are not treated, therefore, if the axial surfaces were in contact with each other, they would have a lower coefficient of friction, par. 37).
With respect to claim 16, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach the spring element is a material having a higher coefficient of friction than the axial abutment surface and the another corresponding axial countersurface.   
Hartkorn teaches the spring element is a material having a higher coefficient of friction than the axial abutment surface and the another corresponding axial countersurface (see fig. 4, such that only the spring element is treated and the axial surface are not treated, therefore, if the axial surfaces were in contact with each other, they would have a lower coefficient of friction, par. 37 or fig. 6, par. 39).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juillerat et al. (2018/0021105) in view of Hartkorn et al. (2008/0042503) as applied to claim 9 above, and further in view of Eibofner (6,425,761).
Juillerat/Hartkorn teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial abutment surface and the axial countersurface are metallic and the coefficient of friction is provided by selecting material partners a group consisting of metal/metal.
Eibofner teaches the axial abutment surface and countersurface are metallic (see col. 2, II. 20-24 teaching handpiece is of metal, col. 6, II. 62-64, col. 7, II. 45-67). It is noted that Eibofner teaches the surfaces all being made of metal. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the material of the axial abutment surface, axial counter surface and spring to be metal as taught by Eibofner since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability of the intended use as a matter of obvious design choice {In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA I960)). It is noted that Juillerat/Hartkorn teaches roughening the surfaces to provide the increased coefficient of friction, therefore the modification of Eibofner with the metal material of the parts would result in the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. The applicant argues that the prior art of Bierbaum does not teach the bushings and teething as claimed, however, it is noted that the prior art of Juillerat has been cited to teach the new limitations, therefore, the applicants arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/4/2021